Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 12, 2021

                                      No. 04-21-00194-CR

                                       Chance WATSON,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7426
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        The clerk’s record in this case was originally due July 26, 2021. We granted the district
clerk’s first request for an extension of time, extending the deadline for filing the record to
August 26, 2021. On August 27, 2021, the district clerk requested an additional extension of time
until September 13, 2021, and we granted that request. On September 10, 2021, the district clerk
requested a third extension of time to file the record until September 30, 2021, for a total
extension of sixty-six days, and we granted that request.

       As of the date of this order, neither the clerk’s record nor a fourth request for an
extension of time has been filed. We therefore ORDER the district clerk to file the clerk’s record
by October 22, 2021. No further extensions will be granted. If the record is not filed by
October 22, 2021, we may initiate contempt proceedings.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court